Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 GAMMACAN RECEIVES FDA ORPHAN DRUG DESIGNATION FOR LEAD PRODUCT VITIGAM FOR STAGE IIB TO STAGE IV MELANOMA Provides Important Marketing, Regulatory and Financial Benefits Kiryat Ono, Israel and New York, NY  August 7, 2007 - GammaCan International, Inc. (GammaCan or the Company) (OTCBB: GCAN), a developer of proprietary immunotherapies for the treatment of melanoma and other cancers, today announced its lead anti-cancer immunotherapy, VitiGam, has received Orphan Drug designation by the U.S. Food and Drug Administration (FDA) for the treatment of Stage IIB to Stage IV metastatic melanoma.
